Citation Nr: 0505901	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-08 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1982 
to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for back 
disability.

The appellant requested a hearing in this case; however, he 
subsequently failed to appear for such hearing in October 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for back disability.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

The appellant in this case was previously afforded a VA 
examination in March 1998 with respect to his claim of 
entitlement to service connection for back disability.  
However, the March 1998 VA examiner did not provide a medical 
opinion as to the etiology of the appellant's back 
disability.  Moreover, the Board notes that the claims file 
shows: 1) the appellant is currently diagnosed with 
"Herniated nucleus pulposus, L5/S1 with radicular 
symptoms"; 2) the appellant was treated in-service for 
complaints of back pain associated with his work on a bridge 
site in October 1984, and the diagnosis at that time was 
"lumbar muscle strain"; and 3) the appellant contends that 
his back symptomatology has been present since discharge from 
active military service.  Accordingly, where the evidence of 
record is suggestive of a linkage between the appellant's 
current disability and his active military service, but is 
otherwise insufficient for purposes of allowing the Secretary 
to render a decision on the claim, a remand for a VA 
examination is warranted.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999).  Therefore, 
as detailed below, VA reexamination is necessary for purposes 
of determining the nature and etiology of any current back 
disability.

The Board additionally notes that the appellant should be 
notified that "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  Furthermore, it is 
incumbent upon the appellant to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, 
which includes, under the circumstances of this case, 
attending any VA reexaminations.  38 C.F.R. §§ 3.158, 3.655 
(2004).

Accordingly, this case is remanded for the following:

1.  As discussed above, the appellant should 
be notified that the duty to assist in the 
development and adjudication is not a one-way 
street, and the appellant must cooperate with 
the RO's efforts in developing this claim, 
which includes attending any VA 
reexaminations.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); 38 C.F.R. §§ 3.158, 
3.655 (2004).

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession as to his back 
disability, which is not currently of record.  
In addition, the appellant should be 
requested to identify the sources of any 
other relevant and previously unobtained 
medical evidence.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
orthopedic examination by a physician(s) with 
the appropriate expertise to determine the 
nature and etiology of any current back 
disability.  The examiner(s) should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner(s) should specifically address 
the following:

Provide a diagnosis for any current back 
disability and comment upon whether it 
is "at least as likely as not" that 
any current back disability is the 
result of an in-service injury or 
disease, to include, but not limited to, 
in-service treatment for complaints of 
back pain associated with the 
appellant's work on a bridge site in 
October 1984, which resulted in a 
diagnosis of "lumbar muscle strain" at 
that time.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner(s) cannot answer the above 
without resorting to speculation, then he or 
she should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
service connection for back disability should 
then be reconsidered.  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




